        Case 4:15-cr-00075-BMM Document 66 Filed 04/30/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-15-75-GF-BMM
                Plaintiff,
      vs.

KALVIN JOSEPH GOBERT,                                   ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on April 30, 2020. (Doc. 65.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:15-cr-00075-BMM Document 66 Filed 04/30/20 Page 2 of 4



      Judge Johnston conducted a revocation hearing on April 29, 2020. (Doc.

61.) The United States accused Gobert of violating his conditions of supervised

release 1) by using methamphetamine on two separate occasions; and 2) by failing

to report for sex offender treatment; (Doc. 58 at 2.)

      At the revocation hearing, Gobert admitted that he had violated a condition

of his supervised release 1) by using methamphetamine on two separate occasions;

and 2) by failing to report for sex offender treatment (Doc. 61.) Judge Johnston

found that Gobert’s violations warranted revocation, and recommended that Gobert

should receive a custodial sentence of 3 months of custody, with 30 months of

supervised release to follow, with the first 180 days of supervised release at a

residential re-entry center, as directed by his probation officer. (Doc. 65 at 4.)

Gobert waived his right to objected to the Findings and Recommendations and

waived his right to allocute before the undersigned. (Doc. 61.)

      The violations prove serious and warrant revocation of Gobert’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 65) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Kalvin Joseph Gobert be

incarcerated for a term of 3 months of custody, with 30 months of supervised
        Case 4:15-cr-00075-BMM Document 66 Filed 04/30/20 Page 3 of 4



release to follow, with the first 180 days of supervised release at a residential re-

entry center, as directed by his probation officer.

      DATED this 30th day of April, 2020.
Case 4:15-cr-00075-BMM Document 66 Filed 04/30/20 Page 4 of 4
